IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                   NOS. WR-81,169-01, WR-81,169-02 AND WR-81,169-03


                     EX PARTE DOUGLAS RAY MITCHELL, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. W11-56331-I, W11-56332-I AND W11-71127-I
                      IN THE CRIMINAL DISTRICT COURT #2
                             FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of harassment of a public servant, and one charge of evading arrest. He was sentenced to twenty-five

years’ imprisonment for one of the harassment charges, fifty years’ imprisonment for the other

harassment charge, and two years’ state jail for the evading arrest charge. The Fifth Court of

Appeals affirmed his convictions. Mitchell v. State, Nos. 05-12-00876-CR, 05-12-00877-CR and

05-12-00878-CR (Tex. App. – Dallas, July 26, 2013).
                                                                                                        2

       Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his convictions had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that convictions had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the Court of Appeals in Cause Nos. 05-12-00877-CR,

05-12-00876-CR and 05-12-00878-CR that affirmed his convictions in Cause Nos. F11-56331-I,

F11-56332-I and F11-71127-I from the Criminal District Court #2 of Dallas County. Applicant shall

file petitions for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: May 7, 2014
Do not publish